Title: Benjamin Harrison to the Virginia Delegates in Congress, 5 December 1783
From: Harrison, Benjamin
To: Virginia Delegates


        
          Gentlemen
          In Council December 5th. 1783.
        
        The last post brought no letter from you which I am really sorry for as the definitive treaty which we hear is certainly arrived is much wanted by the assembly and would perhaps prevent some steps being taken that may be contrary to it. Do Congress mean to take no measures to counteract the designs of the British respecting our trade? If they do it must be immediately to have any effect here as the assembly will rise in a fortnight. Our taxes are again postponed ‘till the first of february and one half are to be commuted for. I fear this fluctuation in our Councils will be attended with the worst of consequences, our credit was low before and this will probably totally destroy it.
        I am &c.
      